Citation Nr: 1502554	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for tinea versicolora and pedis as well as onychomycosis of the right great toe, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial compensable rating for idiopathic angioedema/urticaria.

4.  Entitlement to a compensable rating for costochondritis.

5.  Entitlement to an initial rating in excess of 30 percent for asbestosis.

6.  Entitlement to an initial rating in excess of 10 percent for prostate cancer with voiding dysfunction.

7.  Entitlement to higher initial ratings for type 2 diabetes mellitus rated as 10 percent disabling from July 19, 2010, and 20 percent disabling from September 24, 2010.

8.  Entitlement to higher initial ratings for ischemic heart disease (IHD) rated as 10 percent disabling from April 7, 2007, and 30 percent disabling from August 20, 2008.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963 and from November 1963 to December 1979.

This matter comes to the Board of Veterans' Appeal (Board) from January 2008, February 2009, and February 2013 rating decisions by the Department of Veterans Affairs Regional Office in San Diego, California.

Although the Veteran previously requested a hearing before a Veterans Law Judge, his representative withdrew that request in March 2014 and May 2014 statements.  Therefore, the adjudication of the appeal may go forward without scheduling the Veteran for a personal hearing.

Since issuance of the most recent statement of the case and supplemental statement of the case, additional evidence was added to the claims file.  Nonetheless, the adjudication may proceed because in August 2014 the Veteran waived his right for RO review of this evidence in the first instance.  

In March 2013 the Veteran's representative raised a claim of service connection for depression.  However, this claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claim of service connection for hypertension as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A March 1981 rating decision denied the Veteran's claim of service connection for hypertension.

2.  The evidence received since the time of the final March 1981 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension.

3.  The most probative evidence of record shows that the Veteran's tinea versicolor and tinea pedis with onychomycosis of the right great toe is not manifested by limitation of the affected part; coverage of more than 40 percent of his entire body; coverage of more than 40 percent of exposed areas affected; or by constant or near constant systemic therapy during any 12 month period at any time during the pendency of the appeal. 

4.  The most probative evidence of record shows that the Veteran's idiopathic angioedema/urticaria is not manifested recurrent episodes of urticaria occurring at least four times during any 12 month period or angioneurotic edema attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year. 

5.  The most probative evidence of record shows that the Veteran's costochondritis is not manifested by moderate disability of the thoracic muscle group at any time during the pendency of the appeal. 

6.  The most probative evidence of record shows that the Veteran's asbestosis is not manifested by Forced Vital Capacity of 50 to 64 percent of predicted value; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method of 40 to 55 percent of predicted value; maximum oxygen consumption of 15 to 20 ml/kg/min with cardiorespiratory limit; cor pulmonale (right heart failure); pulmonary hypertension; and/or outpatient oxygen therapy at any time during the pendency of the appeal. 

7.  The Veteran has not had any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures for his prostate cancer.  

8.  The most probative evidence of record shows that the Veteran's type 2 diabetes mellitus did not require at least insulin and a restricted diet or an oral hyperglycemic agent and a restricted diet at any time from July 19, 2010, to September 23, 2012.  

9.  The most probative evidence of record shows that the Veteran's type 2 diabetes mellitus does not require a restricted diet, insulin use, and regulation of activities at any time from September 24, 2012.

10.  The most probative evidence of record shows that the Veteran's IHD was not productive of a workload of less than 7 metabolic equivalents (METs); evidence of cardiac hypertrophy; or evidence of cardiac dilatation prior to August 19, 2008.

11.  The most probative evidence of record shows that the Veteran's IHD is not manifested by acute congestive heart failure; a workload of less than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent after August 20, 2008.


CONCLUSIONS OF LAW

1.  The March 1981 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a rating in excess of 30 percent for tinea versicolora and pedis as well as onychomycosis of the right great toe have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7806, 7813 (2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.56 (2014).

4.  The criteria for an initial compensable rating for idiopathic angioedema/urticaria have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7825 (2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.56, 4.104, Diagnostic Code 7118 (2014).

5.  The criteria for a compensable rating for costochondritis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.56, 4.73, Diagnostic Code 5321 (2014).

6.  The criteria for an initial rating in excess of 30 percent for asbestosis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.97, Diagnostic Code 6833 (2014).

7.  The criteria for a 100 percent rating for prostate cancer with voiding dysfunction are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

8.  The criteria for higher initial ratings for type 2 diabetes mellitus have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.119, Diagnostic Code 7913 (2014).

9.  The criteria for higher initial ratings for IHD have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

The RO initially denied service connection for hypertension in a March 1981 rating decision.  The Veteran did not appeal the March 1981 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2014).  Therefore, the Board finds that the rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In this regard, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the March 1981 rating decision denied the claim of service connection for hypertension because, among other things, the record did not show that the Veteran had a diagnosis of hypertension.  However, since the March 1981 rating decision treatment records show the Veteran being diagnosed with hypertension.  Also since the March 1981 rating decision, the Veteran was service-connected for IHD.  The Board finds that the diagnosis of hypertension, and the Veteran becoming service connected for a disease process that could cause or aggravate his hypertension addresses a basis for the prior denial.  Therefore, the Board finds the record contains new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  





The Rating Claims

a.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As to the claims for higher initial evaluations for idiopathic angioedema/urticaria, asbestosis, a voiding dysfunction, diabetes mellitus, and IHD, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering VCAA notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

As to the claims for increased ratings for tinea versicolora and pedis as well as onychomycosis of the right great toe and costochondritis, the Board finds that letters dated in January 2007, May 2007, July 2007, and September 2007, before the January 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to all the rating claims, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decisions, the statement of the case, and/or the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all identified, available, and pertinent in-service and post-service evidence.  See 38 U.S.C.A. § 5103A(b).

The Veteran was also provided multiple VA examinations in connection with his claims as cited below, and the Board finds they are adequate for rating purpose.  The Board has reached this conclusion because these examination reports reflect a review of the record on appeal or a detailed medical history taken from the claimant as well as a comprehensive examination of the claimant, which included opinions as to the severity of the disabilities that allow the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

b.  The Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods of impairment are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this regard, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

i.  Tinea Versicolor and Tinea Pedis with Onychomycosis of the Right Great Toe

The January 2008 rating decision confirmed and continued a 30 percent rating for tinea versicolora and pedis as well as onychomycosis of the right great toe under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, or if a veteran makes a specific request to have his disability rated under the new criteria.  

In this case, the Veteran filed his claim in November 2006, and he did not request to have his skin disability rated under the post-October 2008 version of the schedular criteria.  Therefore, the version in effect at the time of the claim will be considered.  

Under this criteria, 38 C.F.R. § 4.118, Diagnostic Code 7813 provided that the skin disorder was to be rated as disfiguring scars of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805) or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  

In this regard, given the location of the disability at issue, i.e., the feet and great toe nail, Diagnostic Code 7800 is not applicable to the current appeal because it only applies to scars of the head, face, or neck.  Likewise, given the 30 percent rating already assigned the Veteran's skin disorder, an increased rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 because the rating already in place exceeds the maximum rating possible under these Diagnostic Codes, or the disability is not shown to cover an area exceeding 72 square inches.    

Therefore, the Board analysis below with focus on whether the Veteran meets the criteria for a rating in excess of 30 percent under 38 C.F.R. § 4.118, Diagnostic Codes 7805 or Diagnostic Code 7806.

Diagnostic Code 7805 provides that the rating is based on the limitation of the affected part.  

Under Diagnostic Code 7806 an increased, 60 percent rating is assigned when the disorder covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or by constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

As to an increased rating under Diagnostic Code 7806, at the January 2007 VA examination the Veteran reported that he had not had any recurrent episodes of tinea versicolora in the past ten years and examination was negative for any outbreak of tinea versicolora.  As to the tinea pedis and onychomycosis of the right great toe, the Veteran complained that his feet were dry with scales and were itchy and his toenails were deformed, thickened, and dystrophic.  On examination, his feet were dry with diffuse scales and keratin covering 8 percent of his entire body and 0 percent of exposed areas affected.  His toenails were thickened and deformed also with keratin and it covered less than 1 percent of his entire body and 0 percent of exposed areas affected.  The diagnoses including resolved tinea versicolora, severe tinea pedis, and severe onychomycosis status post right great toenail removal times two.

At the January 2008 examination, the Veteran reported that he had not been treated with corticosteroid or other immunosuppressive drugs.  On examination, the Veteran was negative for tinea versicolora.

At the June 2010 VA examination, the Veteran reported having a problem with tinea versicolora on his left forearm as well with lesions on his abdomen and upper thighs.  He also generally complained of problems with irritation, itching, and swelling, and having an ongoing problem with fungus infections of his feet and toenails with inching skin and painful toenails.  On examination, there was faint evidence of prior tinea versicolora on his left forearm involving less than 1 percent of the total body surface.  There was evidence of tinea pedis on both heels, but with no activity between the toes or on the plantar surfaces.  There was also evidence of onychomycosis of the right great toenail and both small toenails. (Parenthetically, the Board notes that while the Veteran had significant evidence of tinea cruris, he is not service connected for this disability so no reporting of this evidence is needed.)  The diagnoses were history of tinea versicolora with no current activity, functional impairment, or limitations; tinea pedis involving less than 1 percent of the total body surface and 0 percent of exposed areas affected with no limitations; and onychomycosis involving less than 0.2 percent of the total body surface and 0 percent of exposed areas causing only very slight impairment of daily activities and functional limitations.

And, at the January 2014 VA examination, the Veteran reported not having any active problem with tinea versicolora at the time of the examination and no treatment.  As to the tinea pedis, the Veteran reported having flaky and discolored skin, and as to onychomycosis, he reported having thickened, dystrophic, and deformed nails.  The examiner opined that the skin condition neither caused scarring or disfigurement and it did not have any systemic manifestations.  It was also reported that he treated it with oral or topical medication 6 weeks or more, but not constant, in the past 12 months.  As to tinea versicolora, the examiner opined that there was no evidence of an active problem.  As to the tinea pedis, it was opined that it covered 2 to 3 percent of his entire body and 0 percent of exposed areas.  As to the onychomycosis, it was opined that it covered 1 to 2 percent of his entire body and 0 percent of exposed areas, with no impact on his ability to work.

Regarding treatment records, they document the Veteran's complaints and treatment for various skin and toenail problems, but nothing in these records show his adverse symptomatology to be worse than what was reported by the above VA examiners.  In addition, there are no reports showing the percentage of the Veteran's body affected by the skin disability contrary to the areas reported on examination.  

Thus, the most probative evidence of record shows that the Veteran's tinea versicolor and tinea  pedis with onychomycosis of the right great toe does not cover more than 40 percent of his entire body or more than 40 percent of exposed areas to warrant an increased rating since the above VA examiners reported that they each only covered, at their worst, 0.2 to 8 percent of his entire body and 0 percent of exposed areas affected.  Likewise, the Board finds that the most probative evidence of record shows that the Veteran's above skin disabilities do not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period during the pendency of the appeal since the Veteran reported that he has not been treated with corticosteroid or other immunosuppressive drugs in 2008, and in January 2014, the VA examiner reported that the Veteran's treatment with oral or topical medications was not constant.  These opinions are not contradicted by any other medical evidence of record.  Therefore, the Board finds that an increased rating is not warranted under Diagnostic Code 7806.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  

As to an increased rating under Diagnostic Code 7805, none of the evidence shows  any limitation imposed on the affected part.  Thus, an increased rating under this code is not indicated.  

ii. Idiopathic Angioedema/Urticaria

The January 2008 rating decision granted service connection for idiopathic angioedema/urticaria and assigned it a non compensable rating under 38 C.F.R. §§ 4.104, 4.118, Diagnostic Code 7825-7118, effective from November 30, 2006.

Diagnostic Code 7825 provides a 10 percent rating when there is evidence of recurrent episodes of urticaria occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  

Diagnostic Code 7118 (angioneurotic edema) provides a 10 percent rating for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  A 20 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or; attacks with laryngeal involvement of any duration occurring once or twice a year.  A 40 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year.   

With the above criteria in mind, the Board notes that at the January 2007 VA examination the Veteran complained of itching and lesions on both inner thighs.  On examination, the Veteran had a hyper-pigmented dark brown patch on the inner thighs, a residual of tenia cruris, that covered 2 percent of the entire body and 0 percent of the area affected. 

At the January 2008 VA examination, the Veteran reported that he has not been treated with corticosteroid or other immunosuppressive drugs, and on examination, there was no evidence of angioedema or urticaria.  The diagnosis was angioedema/urticaria with its last recurrence in 2004.

At the June 2010 VA examination, the Veteran complained of intermittent swelling and stinging pains in various locations including his feet, thighs, groin, and lips.  He also reported that his last episode was approximately 5 or 6 months ago and was in his upper lip.  On examination, there was no evidence of angioedema edema/urticaria.  The diagnosis was angioedema edema/urticaria by history with no current lesions and no functional impairment or limitation.  

And, at the January 2014 VA examination, the Veteran reported having recurrent itchy hives involving, among other things, the hands, buttock, feet, and lips that resolves in hours without treatment with his last episode more than 2 years ago and no current treatment.  The examiner opined that the skin condition neither caused scarring nor disfigurement and did not have any systemic manifestations.  It was also reported that he treated it with oral or topical medication 6 weeks or more, but not constant, in the past 12 months.  The examiner opined that it did not impact his ability to work.

Initially, the Board finds that while treatment records document the Veteran's complaints and treatment for various skin problems, nothing in these records show his adverse symptomatology to be worse than what was reported by the above VA examiners.  See Colvin, supra.  Next, the Board notes that while idiopathic angioedema and urticaria attacks/episodes are observable by lay persons, neither the Veteran or anyone else on his behalf has provided statements to VA alleging the claimant had at least four recurrent episodes of urticaria and/or two to four attacks lasting one to seven days, in any year period during the pendency of the appeal.  See Davidson, supra.

As to a compensable rating under Diagnostic Code 7825-7118, the Board notes that the above VA examinations were uniformly negative for angioedema or urticaria.  Moreover, at the examinations the Veteran reported that his last episodes angioedema or urticaria were 5/6 months earlier (in June 2010) or 2 years prior to the examination, (in January 2014).  Furthermore, the Veteran does not claim and the record does not show that he had yearly attacks/episodes of angioedema or urticaria.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's adverse symptomatology does not equate to at least four recurrent episodes of urticaria or at least two to four angioneurotic edema attacks in any year period during the pendency of the appeal.   Accordingly, the Board finds that a compensable rating is not warranted under Diagnostic Code 7825-7118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

iii. Costochondritis

The January 2008 rating decision confirmed and continued a non compensable rating for costochondritis under 38 C.F.R. § 4.73, Diagnostic Code 5321.

Pursuant to Diagnostic Code 5321, impairment of Muscle Group XXI, the thoracic muscle group, pertaining to the muscles of respiration, is to be evaluated on the severity of the injury manifested.  For slight injury, a noncompensable rating is assigned.  A moderate injury corresponds to the assignment of a 10 percent rating. A maximum 20 percent rating may be assigned when there is severe or moderately severe injury.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, weakness, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Based on the applicable diagnostic code for the muscle injury under evaluation, disabilities resulting from muscle injuries are to be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4). 

With the above criteria in mind, the Board notes that at the January 2007 VA examination the Veteran complained of costochondral pain of the right chest wall with exertion, movement to the side, and with coughing.  On examination, there was no swelling, deformity, redness, or tenderness.  His lungs were clear to auscultation and percussion.  

At the June 2010 VA examination, the Veteran complained of daily chest pain with shortness of breath and a stinging feeling, especially with strenuous activity.  On examination, heart sounds were of good quality and no abnormal sounds were audible.  The diagnosis was costochondritis with a minimal degree of functional impairment and a minimal limitation on his ability to perform activities of daily living.

At the January 2014 VA examination, the Veteran complained of recurrent sternal and costosternal junction burning pain occurring a few times a week, both at rest and with activity.  He also reports that it resolves without intervention.  On examination, the Veteran complained of tenderness with palpation.  However, it was also reported that he was comfortable, in no distress, and had no evidence of erythema, warmth, swelling, or deformity of the sternum and chest wall.  It was also opined that the disability did not impact the Veteran's ability to work.

While treatment records document the Veteran's periodic complaints and treatment for chest wall/sternum pain and tenderness, nothing in these records show his adverse symptomatology to be worse than was seen at the above VA examinations.  See Colvin, supra. 

While the above record documents the Veteran's periodic complaints of sternum/chest wall pain, it is negative for objective evidence of any of the cardinal signs and symptoms of a muscle disability such as loss of power, weakness, lowered threshold of fatigue, weakness, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran's adverse symptomatology does not equate to at least a moderate injury to Muscle Group XXI and a compensable rating is not warranted under Diagnostic Code 5321.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

iv.  Asbestosis

The February 2013 rating decision granted service connection for asbestosis and assigned it a 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6833, effective from July 19, 2010.

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, the Veteran is assigned a rating for his respiratory disorder by looking at, among other things, pulmonary function test (PFT) results that include: Forced Vital Capacity (FVC); Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB); and maximum exercise capacity.  

Specifically, Diagnostic Code 6833 provides a 10 percent evaluation with an FVC of 75 to 80 percent of predicated value or a DLCO (SB) of 66 to 80 percent of predicated value.  38 C.F.R. § 4.97.  It provides a 30 percent evaluation with an FVC of 65 to 74 percent of predicated value or a DLCO (SB) of 56 to 65 percent of predicated value.  Id.  A 60 percent evaluation is warranted with an FVC of 54 to 64 percent of predicated value, a DLCO (SB) of 40 to 55 percent of predicated value, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  And, a 100 evaluation is warranted with an FVC of less than 50 percent of predicated value, a DLCO (SB) of less than 40 percent of predicated value, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale (right heart failure), pulmonary hypertension, and/or required outpatient oxygen therapy.  Id.

The Veteran is not required to meet each of the stated criteria in order to warrant an increased rating.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

With the above criteria in mind, at the June 2010 VA examination it was reported that a spirometry showed the following: no obstruction; a lung volume that revealed a mild restrictive defect; a mildly reduced DLCO; and a low normal resting oximetry on room air.  The diagnosis was asbestosis with a mild degree of functional impairment and limitation on his ability to perform activities of daily living. 

At the January 2013 VA examination, the examiner reported that the Veteran's asbestosis did not require the use of oral or parenteral corticosteroid medications; inhaled medications; oral bronchodilators; antibiotics; or outpatient oxygen therapy.  The examiner also opined that the Veteran's asbestosis did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  

The January 2013 VA examination report included the results of a PFT that showed FVC at 65.6 percent of that predicted, and DLCO (SB) at 65.8 percent predicted, which was interpreted as showing a moderate restrictive lung disease, which would produce dyspnea with repetitive physical labor.  Treatment records do not show symptoms or findings worse than reflected in this report, and are negative for cor pulmonale (right heart failure), pulmonary hypertension, and/or outpatient oxygen therapy as a result of his asbestosis.  Moreover, while the Veteran is credible to report on what he sees and feels, such as shortness of breath and fatigue and others are credible to report on what they can see, the Board finds more probative the medical tests and medical descriptions as to the severity of the disability more probative than lay descriptions, since the purpose of the test are to quantify ability, and the medical opinions are based on skill in analyzing medical data and professional expertise.  

Therefore, the Board finds that the most probative evidence of record does not show that the Veteran's asbestosis is manifested by FVC of 54 to 64 percent of predicated value or a DLCO (SB) of at least 40 to 55 percent of predicated.  The evidence likewise is negative for a maximum exercise capacity of at least 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation and there is no showing of cor pulmonale (right heart failure), pulmonary hypertension, and/or required outpatient oxygen therapy.  Accordingly, the Board finds that the criteria for a higher evaluation are not met under Diagnostic Code 6833.  

v.  Prostate Cancer with Voiding Dysfunction

A review of the record shows that RO apparently evaluated the Veteran's prostate cancer residuals on the basis of his voiding dysfunction, since that is an obvious impairment that the cancer produces.  Significantly, however, several entries in the medical records, including the report of examination conducted for VA purposes in January 2012, show the Veteran has not had any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure to treat this cancer.  Rather, the January 2012 examination report shows the treatment has been, "watchful waiting."  

The terms of Diagnostic Code 7528 for malignant neoplasms of the genitourinary system provide for a 100 percent rating until the cessation of treatment, at which time the residuals such as voiding dysfunction would form the basis for an evaluation.  Since the evidence shows the Veteran has yet to have any treatment, he meets the criteria for a 100 percent rating.  

vi.  Diabetes Mellitus 

The April 2012 rating decision granted service connection for type 2 diabetes mellitus and assigned it a 10 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective from July 19, 2010.  The February 2013 rating decision granted a 20 percent rating for the type 2 diabetes mellitus effective from November 19, 2012.  And, a March 2014 rating decision granted the 20 percent rating for the type 2 diabetes mellitus effective from September 24, 2012.

In this regard, Diagnostic Code 7913 provides a 20 percent rating for diabetes mellitus when it requires insulin and a restricted diet or an oral hyperglycemic agent and a restricted diet; a 40 percent rating for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities; and a 60 percent rating when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

From July 19, 2010 to September 23, 2012

As to a rating in excess of 10 percent for diabetes mellitus at any time from July 19, 2010 to September 23, 2012, the Board notes that the Veteran was not provided a VA examination during this time period.  However, his VA treatment records were uniform in reporting that the only treatment he was received for his type 2 diabetes mellitus during this time was a restricted diet.  See, for example, VA treatment records dated in August 2007, September 2007, November 2007, July 2008, February 2011, and February 2012.  

Moreover, the Board notes that neither the Veteran nor his representative claim that in addition to the restricted diet the type 2 diabetes mellitus was treated with insulin or an oral hyperglycemic agent at any time during this time period.  See Davidson, supra.  

Therefore, the Board finds that the criteria for a higher evaluation for type 2 diabetes mellitus under Diagnostic Code 7913 were not met.  

From September 24, 2012

As to a rating in excess of 20 percent for diabetes mellitus at any time from September 24, 2012, the Board notes that at the November 2012 VA examination the examiner reported that the Veteran was treated with an oral hyperglycemic agent but not regulation of activities.  It was also reported that the Veteran obtains diabetic care less than 2 times a month; did not have any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations in the past 12 months; and did not have progressive unintentional weight loss or loss of strength.  The examiner thereafter opined that the Veteran's diabetes mellitus did not have a functional impact on his ability to work. 

While treatment records document the Veteran's periodic complaints and treatment for type 2 diabetes mellitus, nothing in these records show his adverse symptomatology to be worse than was seen at the above VA examination.  

Therefore, because the most probative evidence of record shows that the Veteran's type II diabetes mellitus does not require insulin, restricted diet, and regulation of activities, the Board finds that the criteria for a rating in excess of 20 percent under Diagnostic Code 7913 have not been met.  

vii.  IHD

The February 2013 rating decision granted service connection for IHD and assigned it a 10 percent rating effective from April 7, 2007, and a 30 percent rating effective from August 20, 2008, both under 38 C.F.R. § 4.104, Diagnostic Code 7005.

In this regard 38 C.F.R. § 4.104, Diagnostic Code 7005, provides a 10 percent rating for arteriosclerotic heart disease when it is manifested by a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or continuous medication is required.  A 30 percent rating for arteriosclerotic heart disease when it is manifested by a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating for arteriosclerotic heart disease requires more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  And, a 100 percent for arteriosclerotic heart disease requires chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The Board notes that 38 C.F.R. § 4.104, Note 2, provides as follows: one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

From April 7, 2007, to August 19, 2008

With the above criteria in mind, the Board notes that the Veteran was not provided a VA examination during this time period.  However, VA treatment records reported the Veteran's METs as 8.3 in April 2008 as well as 8.8 and 9.3 in May 2008.  Moreover, his treatment records during this time were uniformly negative for any evidence that his IHD resulted in cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

 Furthermore, the Board finds that neither the Veteran nor any other lay person is credible to provide medical opinions as to his METs or opine as to the presence of  cardiac hypertrophy and dilatation since this would require special medical training and equipment that they do not have.   

Therefore, because the most probative evidence of record shows the Veteran's IHD, at its worst, produced a METs of 8.3 and because the record was negative for cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, the Board finds that the criteria for a higher evaluation under Diagnostic Code 7005 were not met.  This is true at all times from April 7, 2007, to August 19, 2008, and therefore further consideration of staged ratings is not warranted.  See Fenderson, supra.



From August 20, 2008

As to a rating in excess of 30 percent rating for IHD at any time from August 20, 2008, at the November 2012 VA examination the examiner reported that the Veteran's medical history did not include taking continuous medication for his IHD nor does it include a history of percutaneous coronary intervention (PCI), myocardial infarction, bypass surgery, heart transplant, implanted pacemaker, implanted defibrillator, or congestive heart failure (CHF).  On examination, it was opined that the Veteran had a METs of more than 5 but less than 7 and fatigue was his primary limiting factor.  It was also opined that there was no evidence of cardiac hypertrophy or dilation based on an August 2008 computerized tomography (CT).  His left ventricular ejection fracture (LVEF) was 70 percent based on August 2008 testing.  It was also opined that his IHD did not have a functional impact on the Veteran's ability to work. 

While treatment records document the Veteran's periodic complaints and treatment for IHD, nothing in these records show his adverse symptomatology to be worse than was seen at the above VA examinations.  In this regard, VA treatment records reported the Veteran's METs as 8.3 in February 2009 and 8.3 September 2009.  Furthermore, the Board finds that neither the Veteran or any other lay person is credible to provide medical opinions as to his METs, episodes of acute congestive heart failure, and left ventricular dysfunction because these require special medical training and equipment that they do not have.  See Davidson, supra.  

Therefore, because the most probative evidence of record shows the Veteran's IHD, at its worst, produced a METs of between 5 and 7 and because the record is negative for episodes of acute congestive heart failure and left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the Board finds that the criteria for a higher evaluation under Diagnostic Code 7005 are not met.  This is true at all times from August 20, 2008, and therefore further consideration of staged ratings is not warranted.  See Fenderson, supra.



Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the above service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disabilities causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of these issues for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a collective impact between these disabilities and his other service connected disabilities, as to indicate an increased rating should be assigned and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

A rating in excess of 30 percent for tinea versicolor and tinea pedis with onychomycosis of the right great toe is denied.

An initial compensable rating for idiopathic angioedema/urticaria is denied.

A compensable rating for costochondritis is denied.

An initial rating in excess of 30 percent for asbestosis is denied.

Subject to the law and regulation governing the payment of monetary benefits, a 100 percent rating for prostate cancer with voiding dysfunction, is granted.

Higher initial ratings for type 2 diabetes mellitus, evaluated as 10 percent disabling from July 19, 2010, and 20 percent disabling from September 24, 2012, are denied.

Higher initial ratings for IHD evaluated as 10 percent disabling from April 7, 2007, and 30 percent disabling from August 20, 2008, are denied.  


REMAND

As to the newly reopened claim of service connection for hypertension, the Board finds that a remand is required because the existing record does not contain a medical opinion as to its relationship, if any, to his military service or to his already service-connected IHD.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. §§ 3.303, 3.310.

The record also shows that the Veteran receives ongoing VA and private treatment.  While the appeal is in remand status any relevant outstanding contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  With any necessary assistance from the Veteran, attempt to obtain and physically or electronically associate with the claims file all of his post-January 2014 treatment records from the San Diego VA Medical Center as well as his records from all non-VA providers.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, provide the Veteran with an examination to address whether his hypertension was caused or aggravated by his military service and/or his service-connected IHD.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:  

	i.)  Is it at least as likely as not that the Veteran's hypertension was directly caused by his military service?

	ii.)  Is it at least as likely as not that the Veteran's hypertension manifested itself to a compensable degree in the first year following his December 1979 separation from active duty?

	iii.)  Is it at least as likely as not that the Veteran's hypertension was directly caused by any of his service-connected disabilities including his IHD and type 2 diabetes mellitus? 

	iv.)  Is it at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened) by any of his service-connected disabilities including his IHD and type 2 diabetes mellitus?

In providing the above opinions the examiner should include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical authority as needed.   

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

3.  After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


